                       Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                             Desc
                                                             Schedules A - J Page 1 of 136
 Fill in this information to identify your case:

 Debtor 1                   Scott H. Burnham
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Wendy L. Burnham
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             525,680.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             108,365.22

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             634,045.22

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             393,790.08

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             185,406.79

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,062,717.23


                                                                                                                                     Your total liabilities $             1,641,914.10


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                5,942.11

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                6,288.98

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                    Desc
                                                         Schedules A - J Page 2 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                           Case number (if known) 19-12715

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $          1,470.83


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            185,406.79

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            185,406.79




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 19-12715                         Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                              Desc
                                                                   Schedules A - J Page 3 of 136
 Fill in this information to identify your case and this filing:

 Debtor 1                    Scott H. Burnham
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Wendy L. Burnham
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        88 Forest Street                                                               Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Marshfield                        MA        02050-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $525,680.00                $525,680.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenants by the Entirety 99% interest
        Plymouth                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $525,680.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                            Desc
                                                         Schedules A - J Page 4 of 136
 Debtor 1        Scott H. Burnham
 Debtor 2        Wendy L. Burnham                                                                               Case number (if known)    19-12715

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Tahoe                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the     Current value of the
         Approximate mileage:                   39890                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                      $42,704.00                  $42,704.00
                                                                     (see instructions)



  3.2    Make:       Volkes Wagon                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      jetta diesel                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                     Current value of the     Current value of the
         Approximate mileage:                   32000                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                      $12,000.00                  $12,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Artic Cat 400                             Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $3,750.00                     $3,750.00
                                                                     (see instructions)


  4.2    Make:       Polaris OUtlaw 110                        Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $2,345.00                     $2,345.00
         ATV                                                         (see instructions)


  4.3    Make:       Boat trailer                              Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                          $50.00                        $50.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                         Schedules A - J Page 5 of 136
 Debtor 1        Scott H. Burnham
 Debtor 2        Wendy L. Burnham                                                                                   Case number (if known)       19-12715

  4.4    Make:       Quad Trailer                              Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                            Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                              $1,000.00                    $1,000.00
                                                                     (see instructions)


  4.5    Make:       Utility Trailer                           Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                            Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                                 $200.00                     $200.00
                                                                     (see instructions)


  4.6    Make:       Snowmobile trailer                        Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                            Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                                   $50.00                      $50.00
                                                                     (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $62,099.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household Furnishings                                                                                                           $2,650.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics,
                                    7 tv's $1,200.00, computer 700.00                         cell phone,                                                           $1,900.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    500 matchbox cars                                                                                                                 $250.00



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                            Desc
                                                         Schedules A - J Page 6 of 136
 Debtor 1       Scott H. Burnham
 Debtor 2       Wendy L. Burnham                                                                  Case number (if known)   19-12715

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing                                                                                                  $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    wedding ring                                                                                              $500.00


                                    watch                                                                                                       $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    2 dogs                                                                                                      $50.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Tools                                                                                                     $300.00


                                    Lawn Mower                                                                                                  $50.00


                                    Snow blower                                                                                               $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                 $6,250.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                  Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 19-12715                             Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                           Desc
                                                                     Schedules A - J Page 7 of 136
 Debtor 1         Scott H. Burnham
 Debtor 2         Wendy L. Burnham                                                                                            Case number (if known)   19-12715

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                      $70.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking 9698                           Coastal Heritage Bank                                                  $523.78



                                              17.2.       Checking 9705                           Coastal Heritage Bank                                                  $118.55



                                              17.3.       Checking 8463                           Citizens Bank                                                          $902.50



                                              17.4.       Savings 7189                            Citizens                                                                 $23.49



                                              17.5.                                               Rockland Federal Credit Union 8636                                     $524.49


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  Central Rug Sales, Inc.                                                            50          %                           $0.00


                                                  Roger W. Kent Carpetland Inc.
                                                  Filed Chapter 7, Case No. 19-10157
                                                  49%                                                                              49%           %                           $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                    Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                   Desc
                                                          Schedules A - J Page 8 of 136
 Debtor 1         Scott H. Burnham
 Debtor 2         Wendy L. Burnham                                                                         Case number (if known)   19-12715


                                         401K                                                                                                       $5,000.00


                                         IRA                             Coastal Heritage                                                         $27,000.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                       Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                     Merrill Edge Wendy Burnham c/f for Joshua Burnham
                                     ABLE Program college savings investment $8,625.41
                                     Not an asset pursuant to 11 USC sec. 541(10) 6425.00                                                           $2,200.41


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..



Official Form 106A/B                                                 Schedule A/B: Property                                                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                    Case 19-12715                       Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                          Desc
                                                              Schedules A - J Page 9 of 136
 Debtor 1        Scott H. Burnham
 Debtor 2        Wendy L. Burnham                                                                                                Case number (if known)        19-12715


                                                          Social Security monthly
                                                          2,553.00/month                                                                                                       $2,553.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             Midland whole life                                                       Wendy Burnham                                            $1,100.00


                                             SBLI Insurance Term                                                      Scott Burnham                                                  $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Beneficiary of Peter H. Burnham 2019 Trust
                                                          Spendthrift Trust
                                                          Not an Asset of the Estate, For reporting purposes only.                                                                   $0.00



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $40,016.22


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                     Case 19-12715                        Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                          Desc
                                                               Schedules A - J Page 10 of 136
 Debtor 1         Scott H. Burnham
 Debtor 2         Wendy L. Burnham                                                                                                      Case number (if known)   19-12715


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $525,680.00
 56. Part 2: Total vehicles, line 5                                                                           $62,099.00
 57. Part 3: Total personal and household items, line 15                                                       $6,250.00
 58. Part 4: Total financial assets, line 36                                                                  $40,016.22
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $108,365.22               Copy personal property total             $108,365.22

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $634,045.22




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                       Case 19-12715               Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                         Desc
                                                        Schedules A - J Page 11 of 136
 Fill in this information to identify your case:

 Debtor 1                 Scott H. Burnham
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Wendy L. Burnham
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      88 Forest Street Marshfield, MA                                $525,680.00                              $500,000.00      Mass. Gen. Laws c.188, §§ 1,
      02050 Plymouth County                                                                                                    3
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2015 Chevrolet Tahoe 39890 miles                                $42,704.00                                      $0.00    Mass. Gen. Laws c. 235, §
      Line from Schedule A/B: 3.1                                                                                              34(16)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Polaris OUtlaw 110                                               $2,345.00                                 $2,345.00     Mass. Gen. Laws c. 235, §
      ATV                                                                                                                      34(17)
      Line from Schedule A/B: 4.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Quad Trailer                                                     $1,000.00                                 $1,000.00     Mass. Gen. Laws c. 235, §
      Line from Schedule A/B: 4.4                                                                                              34(17)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Utility Trailer                                                     $200.00                                  $200.00     Mass. Gen. Laws c. 235, §
      Line from Schedule A/B: 4.5                                                                                              34(17)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                            Desc
                                                        Schedules A - J Page 12 of 136
 Debtor 1    Scott H. Burnham
 Debtor 2    Wendy L. Burnham                                                                            Case number (if known)     19-12715
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Household Furnishings                                            $2,650.00                                  $2,650.00        Mass. Gen. Laws c.235, §
     Line from Schedule A/B: 6.1                                                                                                  34(2)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Electronics,                                                     $1,900.00                                  $1,900.00        Mass. Gen. Laws c.235, §
     7 tv's $1,200.00, computer 700.00                                                                                            34(2)
     cell phone,                                                                           100% of fair market value, up to
     Line from Schedule A/B: 7.1                                                           any applicable statutory limit

     Clothing                                                            $400.00                                   $400.00        Mass. Gen. Laws c.235, §
     Line from Schedule A/B: 11.1                                                                                                 34(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     wedding ring                                                        $500.00                                   $500.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 12.1                                                                                                 34(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     watch                                                                $50.00                                    $50.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 12.2                                                                                                 34(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tools                                                               $300.00                                   $300.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 14.1                                                                                                 34(17)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Lawn Mower                                                           $50.00                                    $50.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 14.2                                                                                                 34(17)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Snow blower                                                         $100.00                                   $100.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 14.3                                                                                                 34(17)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $70.00                                    $70.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 16.1                                                                                                 34(15)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking 9698: Coastal Heritage                                     $523.78                                   $523.78        Mass. Gen. Laws c. 235, §
     Bank                                                                                                                         34(15)
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking 9705: Coastal Heritage                                     $118.55                                   $118.55        Mass. Gen. Laws c. 235, §
     Bank                                                                                                                         34(15)
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                            Desc
                                                        Schedules A - J Page 13 of 136
 Debtor 1    Scott H. Burnham
 Debtor 2    Wendy L. Burnham                                                                            Case number (if known)     19-12715
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking 8463: Citizens Bank                                        $902.50                                   $902.50        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 17.3                                                                                                 34(15)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings 7189: Citizens                                               $23.49                                    $23.49        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 17.4                                                                                                 34(15)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rockland Federal Credit Union 8636                                  $524.49                                   $524.49        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 17.5                                                                                                 34(15)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K:                                                            $5,000.00                                  $5,000.00        Mass. Gen. Laws c. 235 § 34A
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Coastal Heritage                                           $27,000.00                                $27,000.00         Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 21.2                                                                                                 34A; Mass. Gen. Laws c. 246,
                                                                                           100% of fair market value, up to       § 28
                                                                                           any applicable statutory limit

     Merrill Edge Wendy Burnham c/f for                               $2,200.41                                  $2,200.41        Mass. Gen. Laws c. 235, §
     Joshua Burnham                                                                                                               34(17)
     ABLE Program college savings                                                          100% of fair market value, up to
     investment $8,625.41                                                                  any applicable statutory limit
     Not an asset pursuant to 11 USC sec.
     541(10) 6425.00
     Line from Schedule A/B: 24.1

     Social Security monthly                                          $2,553.00                                       $0.00       42 U.S.C. § 407
     2,553.00/month
     Line from Schedule A/B: 30.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 19-12715               Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                Desc
                                                        Schedules A - J Page 14 of 136
 Fill in this information to identify your case:

 Debtor 1                   Scott H. Burnham
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Wendy L. Burnham
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bank of America                          Describe the property that secures the claim:               $298,973.97               $525,605.80                     $0.00
         Creditor's Name                          88 Forest Street,
                                                  Marshfield, MA
                                                  As of the date you file, the claim is: Check all that
         PO Box 31785                             apply.
         Tampa, FL 33631                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        6607




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                    Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                             Desc
                                                         Schedules A - J Page 15 of 136
 Debtor 1 Scott H. Burnham                                                                                    Case number (if known)   19-12715
               First Name                  Middle Name                      Last Name
 Debtor 2 Wendy L. Burnham
               First Name                  Middle Name                      Last Name


 2.2     Citizens Bank                              Describe the property that secures the claim:                    $30,110.92               $0.00      $30,110.92
         Creditor's Name                            88 Forest Street,
         Consumer Loan                              Marshfield, MA
         Servicing
         ROP18P                                     As of the date you file, the claim is: Check all that
                                                    apply.
         PO Box 42002                                    Contingent
         Providence, RI 02940
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         6509

 2.3     Freedom Financial                          Describe the property that secures the claim:                      $4,088.00          $3,750.00       $2,288.00
         Creditor's Name                            Artic Cat

                                                    As of the date you file, the claim is: Check all that
         PO Box 4597                                apply.
         Hinsdale, IL 60522                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         2032

 2.4     VW Credit Inc.                             Describe the property that secures the claim:                    $16,006.50          $16,000.00             $6.50
         Creditor's Name



                                                    As of the date you file, the claim is: Check all that
         1401 Frankllin Blvd.                       apply.
         Libertyville, IL 60048                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          July, 2019                  Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                    Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                             Desc
                                                         Schedules A - J Page 16 of 136
 Debtor 1 Scott H. Burnham                                                                                    Case number (if known)   19-12715
               First Name                  Middle Name                      Last Name
 Debtor 2 Wendy L. Burnham
               First Name                  Middle Name                      Last Name


 2.5     Wells Fargo Auto                           Describe the property that secures the claim:                    $44,610.69           $42,704.00       $1,906.69
         Creditor's Name                            2015 Chevrolet Tahoe

                                                    As of the date you file, the claim is: Check all that
         PO Box 29710                               apply.
         Phoenix, AZ 85038                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         4517


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $393,790.08
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $393,790.08

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 19-12715                Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                      Desc
                                                         Schedules A - J Page 17 of 136
 Fill in this information to identify your case:

 Debtor 1                     Scott H. Burnham
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Wendy L. Burnham
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Anderson, Nancy                                        Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              270 Summer Street                                      When was the debt incurred?
              Norwell, MA 02061
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify   Deposits by individuals
              Yes                                                                        Business Related
                                                                                         Consumer Deposit $220.00




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              26862                                             Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 18 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.2      Barr, Amy                                                  Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          565 Temple Street                                          When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer deposit
                                                                                         Carpet
                                                                                         Business Related 4689.11

 2.3      Basler, Brian                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          117 Sea View Avenue                                        When was the debt incurred?
          South Yarmouth, MA 02664
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Account $606.06

 2.4      Bell, Vickie                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          161 Sawyers Lane                                           When was the debt incurred?
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposits
                                                                                         Carpet
                                                                                         Business Related $2200




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 19 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.5      Blake, Steven                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          37 Hudson Street                                           When was the debt incurred?
          Brockton, MA 02302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           40 hrs. reg., 4.5 hours OT, $864.88
                                                                                         50 vac. days $7,400.00
                                                                                         Business Related 8254.88

 2.6      Bohan, Linda                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          81 Atlantic Avenue                                         When was the debt incurred?
          Hull, MA 02045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $800

 2.7      Bottomley, Dottie                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          261 N. Main Street                                         When was the debt incurred?
          West Yarmouth, MA 02673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1176.90




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 20 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.8      Cardinale, Cynthia                                         Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          441 Buck Island Road #C1                                   When was the debt incurred?
          West Yarmouth, MA 02673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Business Related
                                                                                         Consumer Deposit $2,300.00

 2.9      Cryan, Deanna                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          23 Kalmia Way                                              When was the debt incurred?
          Centerville, MA 02632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2008.00

 2.1
 0        D'Andrea, Steven                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          12 Fox Run                                                 When was the debt incurred?
          Apt. 2
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Installs $1,214.14
                                                                                         Retainer $1000.00
                                                                                         Business RElated




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 21 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.1
 1        Daignault, Steve                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          48 Turner road                                             When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2,398.71

 2.1
 2        Dandrow, Patricia                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          11 Cedar Acres Drive                                       When was the debt incurred?
          Cohasset, MA 02025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2000.00

 2.1
 3        Delacy, Courtney                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          110 Vernon Road                                            When was the debt incurred?
          Scituate, MA 02066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business RElated 900




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 5 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 22 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.1
 4        Dwyer, Robert                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          23 Boker Street                                            When was the debt incurred?
          Assonet, MA 02702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Installs $1,020.20
                                                                                         Retainer 1,000.00
                                                                                         Business Related

 2.1
 5        Edelhauser, Norma                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          311 Santa Ana Avenue                                       When was the debt incurred?
          Manchester, IL 62663
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2,580.94

 2.1
 6        Farrow                                                     Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          34 Hillside Drive                                          When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1,145.25




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 6 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 23 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.1
 7        Federl, Joe                                                Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          90 Juniper Lane                                            When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         LVT
                                                                                         Business Related $2878.74

 2.1
 8        Foley, Mike                                                Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          39 Water Street                                            When was the debt incurred?
          Hingham, MA 02043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         LVT
                                                                                         Business Related $535.50

 2.1
 9        Fordyce, Kirk                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          61 Broad Oak Way                                           When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $700.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 7 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 24 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.2
 0        Gardner, Patty                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          46 White Head Avenue                                       When was the debt incurred?
          Hull, MA 02045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $750.00

 2.2
 1        Gaughran, Joann                                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          41 Abbott Street                                           When was the debt incurred?
          South Weymouth, MA 02190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $320.95

 2.2
 2        Glennon, Brian                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          6 Colonial Drive                                           When was the debt incurred?
          Duxbury, MA 02331
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $800




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 8 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 25 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.2
 3        Green, Barbara                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          100 Pond Street                                            When was the debt incurred?
          Cohasset, MA 02025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $300

 2.2
 4        Harding, Michael                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          350 Kidds Hill Road                                        When was the debt incurred?
          Hyannis, MA 02601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1,976.76

 2.2
 5        Harrington, Laura                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          389 Silver Street                                          When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2067.08




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 9 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 26 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.2
 6        Harrington, Lisa                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          67 Cross Street                                            When was the debt incurred?
          Hingham, MA 02043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1918.89

 2.2
 7        Healy, Bonnie                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          25 Lantern Lane                                            When was the debt incurred?
          Milton, MA 02186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2800

 2.2
 8        Hewitt, Diane                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          39 Fairway Road                                            When was the debt incurred?
          South Yarmouth, MA 02664
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated

           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet Replacement




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 10 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 27 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.2
 9        Internal Revenue Service                                   Last 4 digits of account number                       $52,634.74         $42,010.18         $10,624.56
          Priority Creditor's Name
          P.O. Box 7346                                              When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Payroll taxes

 2.3
 0        Jackisch, Kirk                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          53 Pleasant Street                                         When was the debt incurred?
          Cohasset, MA 02025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Deposit $500

 2.3
 1        Joyce, Barbara & Bob                                       Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          41 Moody Drive                                             When was the debt incurred?
          Sandwich, MA 02563
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2000




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 11 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 28 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.3
 2        Keenan, Laurie                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          152 Manns Drive                                            When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $14,350.00

 2.3
 3        Kelley, Patricia                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          184 Black Cat Road                                         When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $980.93

 2.3
 4        Kelly, Bruce & Joann                                       Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          339 Spring Street                                          When was the debt incurred?
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $362.64




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 12 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 29 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.3
 5        Kmito, Gina                                                Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          66 Jays Lane                                               When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $225.00

 2.3
 6        Lachance, Nichole                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          267 Woodland Drive                                         When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $300

 2.3
 7        Lagsdin, Deloris                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          726 NorthStreet                                            When was the debt incurred?
          Randolph, MA 02368
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $900




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 13 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 30 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.3
 8        Lagsdin, Deloris                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          726 North Street                                           When was the debt incurred?
          Randolph, MA 02368
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Linoleum
                                                                                         Business Related $350

 2.3
 9        Leary, Kevin                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          128 Standish Avenue                                        When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           comm. Nov. 574.34

 2.4
 0        Lee, Stewart                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          18 Hawthorne Road                                          When was the debt incurred?
          Kingston, MA 02365
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         LVT
                                                                                         Business Related $1900




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 14 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 31 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.4
 1        Leishman, Robert                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          166 Marks Street                                           When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         REM
                                                                                         Business Related $1453.66

 2.4
 2        Lennon, Richard                                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          d/b/a Lennon Installation                                  When was the debt incurred?
          10 Juniper Road
          Hingham, MA 02043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Installs $268.39
                                                                                         Retainer 1,000.00
                                                                                         Business Related

 2.4
 3        Lennon, William                                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          211 Church Street                                          When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Installs $770.39
                                                                                         Retainer 1,000.00
                                                                                         Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 15 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 32 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.4
 4        Library, James                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          24 West Street                                             When was the debt incurred?
          Norwell, MA 02614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         LVT
                                                                                         Business Related $250

 2.4
 5        Lindstrom, Alice                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          147 Enterprise Street                                      When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $3000

 2.4
 6        Locke, Penny                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          4 Harvest Lane                                             When was the debt incurred?
          Hingham, MA 02043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $3076.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 16 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 33 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.4
 7        Maggio, Karen                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          97 Island Creek Road                                       When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $850

 2.4
 8        Maggio, Karen                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          97 Island Creek Road                                       When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1300

 2.4
 9        Maiellano, Elizabeth                                       Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          121 Winter Street                                          When was the debt incurred?
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $2464.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 17 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 34 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.5
 0        Maiellano, Elizabeth                                       Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          121 Winter Street                                          When was the debt incurred?
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1,664.10

 2.5      Massachusetts Department of
 1        Revenue                                                    Last 4 digits of account number                       $69,650.81         $69,650.81                 $0.00
          Priority Creditor's Name
          Bankruptcy Unit                                            When was the debt incurred?
          P.O. Box 9564
          Boston, MA 02114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Sales Tax
                                                                                         7/31/17-8/31/18 $61,566.20
                                                                                         11/30/18 $8,084.61
                                                                                         Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 18 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 35 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.5      Massachusetts Department of
 2        Revenue                                                    Last 4 digits of account number                       $63,121.24         $57,871.75           $5,249.49
          Priority Creditor's Name
          Bankruptcy Unit                                            When was the debt incurred?
          P.O. Box 9564
          Boston, MA 02114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Withholding Taxes/Sales Taxes
                                                                                         Subject to a payment Agreement
                                                                                         Quarterly Installment of $2,500.00
                                                                                         Business Related

 2.5
 3        McBain, Judy                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          76 Boat Wrights Loop                                       When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Pad
                                                                                         Business Related $20

 2.5
 4        Meade, Lisa                                                Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          153 Elliott Road                                           When was the debt incurred?
          Centerville, MA 02632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated

           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $675.09


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 19 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 36 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.5
 5        Meany, Patricia                                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          775 Rockyhill Road                                         When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $114.18

 2.5
 6        Mosesso, Patricia                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          88 Pownal Street                                           When was the debt incurred?
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $484.50

 2.5
 7        Nakata, Jennifer                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          43 Stonewell Drive                                         When was the debt incurred?
          West Barnstable, MA 02668
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 20 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 37 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.5
 8        Norris, Sara                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          13 Elm Park                                                When was the debt incurred?
          Scituate, MA 02066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related 1203.76

 2.5
 9        O'Connell, Brian                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          6 Lazy Lane                                                When was the debt incurred?
          Harwich, MA 02645
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $390.75

 2.6
 0        O'Donell, Phyllis                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          17 Trainwood Drive                                         When was the debt incurred?
          Bridgewater, MA 02324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related 1,000




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 21 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 38 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.6
 1        O'Leary, Patricia                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          3 Willow Road                                              When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Binding
                                                                                         Business Related $40.00

 2.6
 2        Perry, Cathy                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          80 School Street                                           When was the debt incurred?
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $500.00

 2.6
 3        Philbrick, Elaine                                          Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          307 Congress Street                                        When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1450.57




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 22 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 39 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.6
 4        Pla, Jamie                                                 Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          162 Old Washinton Street                                   When was the debt incurred?
          E. Bridgewater, MA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1000

 2.6
 5        Plausse, Lucy                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          204 Center Stree                                           When was the debt incurred?
          Unit 11
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Relatede $396.86

 2.6
 6        Plumer, Nancy                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          867 Shoot flying Hill                                      When was the debt incurred?
          Centerville, MA 02632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         REM
                                                                                         Business Related $557.93




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 23 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 40 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.6
 7        Ricciardi, Rocko                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          523 Washington Street, Unit A10                            When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1400

 2.6
 8        Richards, Lisa                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          5 Glenwood Road                                            When was the debt incurred?
          Hingham, MA 02043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1150

 2.6
 9        Ruznak, Beth                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          37 Gates Circle                                            When was the debt incurred?
          Scituate, MA 02066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Salary 650.00
                                                                                         comm. Nov. 686.90
                                                                                         comm. Dec. 154.28
                                                                                         Business Related $1491.18




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 24 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 41 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.7
 0        Ryan, Fred                                                 Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          23 Indian Path                                             When was the debt incurred?
          Hanson, MA 02341
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $369.31

 2.7
 1        Sanmarco, Mark                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          48 Grandview Avenue                                        When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $4800

 2.7
 2        Seer, Teresa                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          144 E. Washington Street                                   When was the debt incurred?
          Hanson, MA 02341
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Linoleum
                                                                                         Business Related $500




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 25 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 42 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.7
 3        Seer, Teresa                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          144 E. Washington Street                                   When was the debt incurred?
          Hanson, MA 02341
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Linoleum
                                                                                         Business Related $500

 2.7
 4        Sigrist, Richard                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          21 Union Bridge Road                                       When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         REM
                                                                                         Business Related $434

 2.7
 5        Silva, Chuck                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          68 Shank Painter                                           When was the debt incurred?
          Provincetown, MA 02657
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $600




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 26 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 43 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.7
 6        Stanton, Hillie                                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          172 Stonebridge Drive                                      When was the debt incurred?
          Hanson, MA 02341
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         P/U
                                                                                         Business Related $60

 2.7
 7        Striebel, Michelle                                         Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          1010 Congress Street                                       When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $895

 2.7
 8        Strong, Patricia                                           Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          105 Parker Road                                            When was the debt incurred?
          Osterville, MA 02655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet Business Related $2772




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 27 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 44 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.7
 9        Sweeney, Jay                                               Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          46 Loan Pine Path                                          When was the debt incurred?
          Weymouth, MA 02188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $4,048.25

 2.8
 0        T & D Reality                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          23 W. Bay Rd.                                              When was the debt incurred?
          Osterville, MA 02655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $500

 2.8
 1        Tibert, James                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          18 Porrazzo Road                                           When was the debt incurred?
          Hull, MA 02045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         LVT
                                                                                         Business Related $980.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 28 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 45 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.8
 2        Wallace, Lynn                                              Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          55 Indian Path Road                                        When was the debt incurred?
          Halifax, MA 02338
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $926.04

 2.8
 3        Walsh, Mila                                                Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          24 Charles Drive                                           When was the debt incurred?
          Canton, MA 02021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $725

 2.8
 4        White, Melissa                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          300 Liberty Street                                         When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $1704.79




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 29 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                   Desc
                                                        Schedules A - J Page 46 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)          19-12715

 2.8
 5        Wienberg, Joe & Erica                                      Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          106 Watershed Way                                          When was the debt incurred?
          Marstons Mills, MA 02648
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $500

 2.8
 6        Wilson, Robert                                             Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          33 Skinner Street                                          When was the debt incurred?
          Brockton, MA 02302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify   Wages, salaries, and commissions
           Yes                                                                           Salary 700.00
                                                                                         30 vac. days 4,200.00
                                                                                         comm. Nov. 6,572.45
                                                                                         Business Related
                                                                                         comm. Dec. 1,331.21

 2.8
 7        Wood, Lois                                                 Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          133 West Street                                            When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated

           No                                                           Other. Specify   Deposits by individuals
           Yes                                                                           Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $199.12



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 30 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                        Desc
                                                         Schedules A - J Page 47 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                                 Case number (if known)            19-12715

 2.8
 8          Zemotel, Joe & Meg                                       Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            89 Old Farm Road                                         When was the debt incurred?
            Hanover, MA 02339
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify   Deposits by individuals
            Yes                                                                          Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related
                                                                                         $2525.00

 2.8
 9          Zoltowslki, Emily                                        Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            1 Spruce Lane                                            When was the debt incurred?
            Duxbury, MA 02332
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify   Deposits by individuals
            Yes                                                                          Consumer Deposit
                                                                                         Carpet
                                                                                         Business Related $950.00

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 31 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 48 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1      1st Merchant Funding                                       Last 4 digits of account number       8857                                                $64,800.00
          Nonpriority Creditor's Name
          1135 Kane Concourse                                        When was the debt incurred?
          6th floor
          Bay Harbor Islands, FL 33154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related


 4.2      Ainsworth, Kevin                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          857 Commercial Street                                      When was the debt incurred?
          Unit 7
          Provincetown, MA 02657
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deposit paid by consumer
                                                                                         Carpet 637.17
              Yes                                                       Other. Specify   Business Related


 4.3      Airgas                                                     Last 4 digits of account number       0891                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 802576                                              When was the debt incurred?
           IL 60825
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier 1,392.46
              Yes                                                       Other. Specify   Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 32 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 49 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.4      Ally Financial                                             Last 4 digits of account number       3171                                                $7,853.25
          Nonpriority Creditor's Name
          c/o Radius Global Solutions                                When was the debt incurred?
          9550 Regency Square Bolvd., Suite
          500A
          Dept. # 119195
          Jacksonville, FL 32225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease of vehicle


 4.5      Ally Financial, Inc.                                       Last 4 digits of account number       4431                                                      $0.00
          Nonpriority Creditor's Name
          c/o Alltran Financial, LP                                  When was the debt incurred?
          po Box 4043
          Concord, CA 94524
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Repossess Lease Deficiency 7,853.25
              Yes                                                       Other. Specify   Busines Related


 4.6      Anchor Press                                               Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          77 Accord Park Drive                                       When was the debt incurred?
          Unit C4
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $628.79




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 33 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 50 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.7      Ascensus                                                   Last 4 digits of account number       0814                                                      $0.00
          Nonpriority Creditor's Name
          415 8th Avenue                                             When was the debt incurred?
          Brainerd, MN 56401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $394.29


 4.8      Associated Physicians @HMFP                                Last 4 digits of account number       0651                                                    $46.86
          Nonpriority Creditor's Name
          c/o Balanced Healthcare                                    When was the debt incurred?
          Receivables
          164 Burke Street
          Nashua, NH 03060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9      AT&T                                                       Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 6463                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utility
              Yes                                                       Other. Specify   Business $742.80




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 34 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 51 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 0        Atrius Health                                              Last 4 digits of account number       0232                                                  $508.96
          Nonpriority Creditor's Name
          c /o Peter Roberts & Associates,                           When was the debt incurred?
          Inc.
          231 E. Maint Street
          Suite 201
          Milford, MA 01757
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 1        Atrius Health                                              Last 4 digits of account number       3597                                                  $146.67
          Nonpriority Creditor's Name
          PO Box 415432                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 2        Baroque Flooring                                           Last 4 digits of account number       2206                                                      $0.00
          Nonpriority Creditor's Name
          120 N. Industrial Blv.                                     When was the debt incurred?
          Calhoun, GA 30701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $1,996.60




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 35 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 52 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 3        Beaulieu                                                   Last 4 digits of account number       7020                                                $3,560.42
          Nonpriority Creditor's Name
          PO Box 1447                                                When was the debt incurred?
          Chatsworth, GA 30705
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 4        Belknap White                                              Last 4 digits of account number       7300                                                      $0.00
          Nonpriority Creditor's Name
          111 Plymouth Street                                        When was the debt incurred?
          Mansfield, MA 02048
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $8,265.30


 4.1
 5        Beth Israel Deaconees Hospital                             Last 4 digits of account number       7096                                                $1,023.90
          Nonpriority Creditor's Name
          c/o Computer Credit, Inc.                                  When was the debt incurred?
          Claim Dept. 054020
          470 W. Hames Mill Road
          Winston Salem, NC 27113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 36 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 53 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 6        BIDH -Plymouth Pathology                                   Last 4 digits of account number       6188                                                    $38.00
          Nonpriority Creditor's Name
          PO Box 845467                                              When was the debt incurred?
          Boston, MA 02284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 7        BIDHY-Plymouth Radiology                                   Last 4 digits of account number                                                               $11.53
          Nonpriority Creditor's Name
          PO Box 845292                                              When was the debt incurred?
          Boston, MA 02284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 8        Boston Children's Hospital                                 Last 4 digits of account number       7884                                                    $75.00
          Nonpriority Creditor's Name
          c/o ROI                                                    When was the debt incurred?
          PO Box 549
          Lutherville Timonium, MD 21094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 37 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 54 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 9        Boston Globe                                               Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 55819                                               When was the debt incurred?
          Boston, MA 02205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Advertising and Paper
              Yes                                                       Other. Specify   Business Related $560.00


 4.2
 0        Boston Medical Center                                      Last 4 digits of account number                                                               $55.00
          Nonpriority Creditor's Name
          c/o Gragil Associates Inc.                                 When was the debt incurred?
          29 Winter Street
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 1        Boston Medical Center                                      Last 4 digits of account number       3967                                                    $22.00
          Nonpriority Creditor's Name
          PO Box 419877                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 38 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 55 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.2
 2        Braun's Express                                            Last 4 digits of account number       KeronM                                                    $0.00
          Nonpriority Creditor's Name
          10 Tandem Way                                              When was the debt incurred?
          Hopedale, MA 01747
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $1,701.31


 4.2
 3        Buonopane, Fran                                            Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          61 Grove Street                                            When was the debt incurred?
          Braintree, MA 02184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Busienss Related $2,850.00


 4.2
 4        Burnham, Joshua                                            Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          88 Forest Street                                           When was the debt incurred?
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Installs $862.88
              Yes                                                       Other. Specify   Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 39 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 56 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.2
 5        Cadigan, Colleen                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          23 Harbor Heights                                          When was the debt incurred?
          Scituate, MA 02066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related $856.30


 4.2
 6        Cadigan, Colleen                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          23 Harbor Heights                                          When was the debt incurred?
          Scituate, MA 02066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         LVT
              Yes                                                       Other. Specify   Business Related $2,133.98


 4.2
 7        Calabro, Jack & Diane                                      Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          711 Center Street                                          When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related $735.36



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 40 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 57 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.2
 8        Calnan, John                                               Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          429 Monomoscoy Road                                        When was the debt incurred?
          Mashpee, MA 02649
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business RElated $7,221.60


 4.2
 9        Cape Cod Broadcasting                                      Last 4 digits of account number       0111                                                      $0.00
          Nonpriority Creditor's Name
          737 W. Main Street                                         When was the debt incurred?
          Hyannis, MA 02601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Advertising
              Yes                                                       Other. Specify   Business Related $4,462.00


 4.3
 0        Capital One Services, LLC                                  Last 4 digits of account number       1367                                                $18,124.54
          Nonpriority Creditor's Name
          PO Box 85619                                               When was the debt incurred?
          Richmond, VA 23285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving Line of Credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 41 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 58 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.3
 1        Carr, Kristian                                             Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          22 Main Street                                             When was the debt incurred?
          Hyannis, MA 02601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Comm. Nov. $199.31
                                                                                         Comm. Dec. $56.32
              Yes                                                       Other. Specify   Business Related $255.63


 4.3
 2        Case, Barbara                                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          213 Edgewater Drive                                        When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related $1291.00


 4.3
 3        Casey, Anette                                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          95 Chittenden Lane                                         When was the debt incurred?
          Cohasset, MA 02025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related $3000.00



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 42 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 59 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.3
 4        Casey, Annette                                             Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          95 Chittenden Lane                                         When was the debt incurred?
          Cohasset, MA 02025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related


 4.3
 5        CDS                                                        Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          8 Court Drive                                              When was the debt incurred?
          Lincoln, RI 02865
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Related
              Yes                                                       Other. Specify   $35,462.00


 4.3
 6        Chase Bank USA NA                                          Last 4 digits of account number       1036                                                      $0.00
          Nonpriority Creditor's Name
          c/o MRS Associates of New Jersey                           When was the debt incurred?
          1930 Olney Avenue
          St Thomas, VI 00803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Acct. 2188
                                                                                         Collection
              Yes                                                       Other. Specify   For Notice Purpose Only



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 43 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 60 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.3
 7        Chase Cardmember Services                                  Last 4 digits of account number       2188                                                $7,849.80
          Nonpriority Creditor's Name
          PO Box 15548                                               When was the debt incurred?
          Wilmington, DE 19886
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving Line of Credit


 4.3
 8        Citibank Sears                                             Last 4 digits of account number       7701                                                $6,792.45
          Nonpriority Creditor's Name
          PO Box 6286                                                When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving Line of Credit


 4.3
 9        Citibank, NA                                               Last 4 digits of account number       0079                                                      $0.00
          Nonpriority Creditor's Name
          c/o Altran Fiancial                                        When was the debt incurred?
          PO Box 4044
          Concord, CA 94524
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Sears Gold Master Card 2320
                                                                                         Former Collector
              Yes                                                       Other. Specify   For Notice Purpose Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 44 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 61 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.4
 0        Citizens Bank                                              Last 4 digits of account number       7496                                                      $0.00
          Nonpriority Creditor's Name
          c/o Sunrise Credit Services, Inc.                          When was the debt incurred?
          P.O. Box 9100
          Farmingdale
          Farmingdale, NY 11735
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Revolving Line of Credit
                                                                                         For Notice Purpose Only
              Yes                                                       Other. Specify   Collection


 4.4
 1        Citizens Bank                                              Last 4 digits of account number       0423                                                $10,938.15
          Nonpriority Creditor's Name
          PO Box 7092                                                When was the debt incurred?
          Bridgeport, CT 06601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving Line of Credit


 4.4
 2        Clark, Christine                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          32 Brandies Circle                                         When was the debt incurred?
          Halifax, MA 02338
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         LVT
              Yes                                                       Other. Specify   Business Related $4,354.25


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 45 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 62 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.4
 3        Coleman, Rosemary                                          Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          23 Winterberry Lane                                        When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Cleaning
              Yes                                                       Other. Specify   Business Related


 4.4
 4        Columbia Gas of Massachusetts                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 2025                                                When was the debt incurred?
          Springfield, MA 01102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utility
              Yes                                                       Other. Specify   Busienss Related $291.17


 4.4
 5        Comcast                                                    Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 1577                                                When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utility
              Yes                                                       Other. Specify   Business Related $763.01




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 46 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 63 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.4
 6        Commonwealth of Massachusetts                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 847840                                              When was the debt incurred?
          Boston, MA 02284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Registration of Vehicle
              Yes                                                       Other. Specify   Business Related $4.15


 4.4
 7        Connelley, Christopher                                     Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          78 S. Bayfield Road                                        When was the debt incurred?
          Quincy, MA 02170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Salary 450.00
                                                                                         Comm. Nov. 8279.37
                                                                                         comm. Dec. 1762.95
                                                                                         Business Related: $11,844.32
              Yes                                                       Other. Specify   13 vacation days 1352.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 47 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 64 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.4
 8        Connors, William                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          2 Capt. Percival                                           When was the debt incurred?
          South Yarmouth, MA 02664
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related $300


 4.4
 9        Conover, Justin                                            Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          1185 Brook Road                                            When was the debt incurred?
          Milton, MA 02186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Installs $3,561.67
                                                                                         retainer 1,000.00
              Yes                                                       Other. Specify   Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 48 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 65 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.5
 0        Conover, Mark                                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          43 Hobart Lane                                             When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Salary $1,390.00
                                                                                         Vacation days 38.5 10,703.00
                                                                                         car reimburse $370.75
                                                                                         Business Related
                                                                                         Business Related
              Yes                                                       Other. Specify   Health insurance $3,211.49


 4.5
 1        Conrad, Meredith                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          43 Bagnell Drive                                           When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business RElated $151.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 49 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 66 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.5
 2        Cryan, Deanna                                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          23 Kalmia Way                                              When was the debt incurred?
          Centerville, MA 02632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Consumer Deposit
                                                                                         Carpet
              Yes                                                       Other. Specify   Business Related $1,852.00


 4.5
 3        Dalyn Rug Co.                                              Last 4 digits of account number       2551                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 1031                                                When was the debt incurred?
          Dalton, GA 30722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $127.00


 4.5
 4        Dixie Group                                                Last 4 digits of account number       1372                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 842980                                              When was the debt incurred?
          Boston, MA 02284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $493.62




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 50 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 67 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.5
 5        Dreamweaver                                                Last 4 digits of account number       5445                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 890068                                              When was the debt incurred?
          Charlotte, NC 28289
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier a/k/a Engineered Floors, LLC
              Yes                                                       Other. Specify   Business Related $16,042.13


 4.5
 6        Dynamic Rug                                                Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          4845 Governors Way                                         When was the debt incurred?
          Frederick, MD 21704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $2,747.86


 4.5
 7        East Coast Telecom                                         Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          82 R Mill Street                                           When was the debt incurred?
          Weymouth, MA 02188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Phone System
              Yes                                                       Other. Specify   Business Related $5,795.50




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 51 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 68 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.5
 8        Engineered Floors, LLc                                     Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 2207                                                When was the debt incurred?
          Dalton, GA 30722
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Related
              Yes                                                       Other. Specify   $14,384.46


 4.5
 9        Eversourcer                                                Last 4 digits of account number       0014                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 660369                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         utility electric
              Yes                                                       Other. Specify   Business Related $2,379.93


 4.6
 0        Expansion Capital                                          Last 4 digits of account number       2171                                                $181,250.00
          Nonpriority Creditor's Name
          5020 S. Broadband Lane                                     When was the debt incurred?
          Suite 100
          Sioux Falls, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 52 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 69 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.6
 1        Expansion Capital                                          Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          c/o Weinsten & Riley, PC                                   When was the debt incurred?
          2001 Western Avenue, Ste 400
          Seattle, WA 98121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FNPO


 4.6
 2        First Data Global Leasing                                  Last 4 digits of account number       2478                                                $1,129.06
          Nonpriority Creditor's Name
          c/o Hunter Warfield                                        When was the debt incurred?
          4620 Woodland Corporate Blvd.
          Tampa, FL 33614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   2981 collector


 4.6
 3        Flooring America                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          4301 Earthcity Expressway                                  When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Buying Group
              Yes                                                       Other. Specify   Business Related $5,186.93




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 53 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 70 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.6
 4        Gatehouse Media                                            Last 4 digits of account number       6959                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 223532                                              When was the debt incurred?
          Pittsburgh, PA 15251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Advertising
              Yes                                                       Other. Specify   Business Related $698.20


 4.6
 5        Greenstreet Recycling                                      Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          133 Meetinghouse Road                                      When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Trash
              Yes                                                       Other. Specify   Business Related $5,050.00


 4.6
 6        Gulf Oil                                                   Last 4 digits of account number       8589                                                      $0.00
          Nonpriority Creditor's Name
          POBox 9001001                                              When was the debt incurred?
          Louisville, KY 40920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Gas
              Yes                                                       Other. Specify   Business Related $4,923.56




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 54 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 71 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.6
 7        J&P Hyannis Trustf                                         Last 4 digits of account number                                                           $108,704.06
          Nonpriority Creditor's Name
          45 Braintree Hill Office Park                              When was the debt incurred?
          Braintree, MA 02184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Cape Cod Landlord
              Yes                                                       Other. Specify   Business Related


 4.6
 8        Kenneth Najarian                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          420 Washinton Street, Ste. 401                             When was the debt incurred?
          Braintree, MA 02184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Accounting
              Yes                                                       Other. Specify   Business Related $13,000.00


 4.6
 9        Louis De Poortere                                          Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          Rue DeLa Royernne                                          When was the debt incurred?
          45A Mouscron
          Belgium
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $2,026.68




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 55 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 72 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.7
 0        Marshfiled Dental Group                                    Last 4 digits of account number       5401                                                  $181.50
          Nonpriority Creditor's Name
          435 Furnace Street                                         When was the debt incurred?
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.7
 1        Mass Department of Transportation                          Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 55891                                               When was the debt incurred?
          Boston, MA 02205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Excise Tax
              Yes                                                       Other. Specify   Business Related $300.00


 4.7
 2        Mohawk                                                     Last 4 digits of account number       8463                                                $36,449.76
          Nonpriority Creditor's Name
          PO Box 12069                                               When was the debt incurred?
          S. Ind. Blvd.
          Calhoun, GA 30701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 56 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 73 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.7
 3        Momeni                                                     Last 4 digits of account number       2220                                                      $0.00
          Nonpriority Creditor's Name
          60 Broad Street                                            When was the debt incurred?
          Carlstadt, NJ 07072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $533.11


 4.7
 4        Mountain Once Bank                                         Last 4 digits of account number       8753                                                 $95,161.49
          Nonpriority Creditor's Name
          279 Union Street                                           When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         inventory
                                                                                         Loan for moving expenditures
              Yes                                                       Other. Specify   Business Related


 4.7
 5        Mountain One Bank                                          Last 4 digits of account number       1555                                                $278,932.91
          Nonpriority Creditor's Name
          279 Union Street                                           When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal Property , Inventory
                                                                                         Line of Credit
              Yes                                                       Other. Specify   Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 57 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 74 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.7
 6        Mountain One Bank                                          Last 4 digits of account number       5251                                                $140,291.44
          Nonpriority Creditor's Name
          279 Union Street                                           When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Inventory
                                                                                         Deficiency from sale of Property
              Yes                                                       Other. Specify   Business Related


 4.7
 7        MSB-KC                                                     Last 4 digits of account number       K10                                                       $0.00
          Nonpriority Creditor's Name
          321 Marshall Street                                        When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $103,420.44


 4.7
 8        National Grid                                              Last 4 digits of account number       9300                                                      $0.00
          Nonpriority Creditor's Name
          300 Erie Boulevard West                                    When was the debt incurred?
          Syracuse, NY 13202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utility
              Yes                                                       Other. Specify   Business Related $6,398.29




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 58 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 75 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.7
 9        Neighborhood Network                                       Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 602906                                              When was the debt incurred?
          Charlotte, NC 28260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Advertising
              Yes                                                       Other. Specify   Business Related $69.00


 4.8
 0        Nielsen Eye Center Inc.                                    Last 4 digits of account number       3818                                                  $100.00
          Nonpriority Creditor's Name
          300 Congress Street                                        When was the debt incurred?
          Ste. 201
          Quincy, MA 02169
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.8
 1        Nissan Motor Acceptance                                    Last 4 digits of account number       0001                                                  $850.80
          Nonpriority Creditor's Name
          PO Box 9001132                                             When was the debt incurred?
          Louisville, KY 40290
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Car Loan
              Yes                                                       Other. Specify   Business Obligation




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 59 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 76 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.8
 2        Nourison Rug Corp.                                         Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 35651                                               When was the debt incurred?
          Newark, NJ 07193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $4,916.31


 4.8
 3        NRF Distributors                                           Last 4 digits of account number       6208                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 2467                                                When was the debt incurred?
          Augusta, ME 04338
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $1,570.65


 4.8      Pembroke Fire Dept. Ambulance
 4        Service                                                    Last 4 digits of account number       0774                                                  $117.28
          Nonpriority Creditor's Name
          PO Box 697                                                 When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 60 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 77 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.8
 5        Peter Burnham                                              Last 4 digits of account number                                                           $9,741.86
          Nonpriority Creditor's Name
          321 Marshall Street                                        When was the debt incurred?
          Duxbury, MA 02332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Minority Principal


 4.8
 6        Portfolio Recovery Associates, LLC                         Last 4 digits of account number       2320                                                $7,293.01
          Nonpriority Creditor's Name
          P.O. Box 12914                                             When was the debt incurred?
          Norfolk, VA 23541
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Purchase debt from Cit


 4.8
 7        Provenza Floors                                            Last 4 digits of account number       006A                                                      $0.00
          Nonpriority Creditor's Name
          15541 Mosher AEE                                           When was the debt incurred?
          Tustin, CA 92780
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $1,485.31




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 61 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 78 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.8
 8        Radici USA                                                 Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 3143                                                When was the debt incurred?
          Spartanburg, SC 29304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $283.29


 4.8
 9        Regan, Christopher                                         Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          c/o Regan Carpet Service                                   When was the debt incurred?
          123 Whiting Street
          Hingham, MA 02043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $11,714.30


 4.9
 0        Ricoh                                                      Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $822.46




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 62 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 79 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.9
 1        Rypkema, Thomas                                            Last 4 digits of account number                                                           Unknown
          Nonpriority Creditor's Name
          160 String Street                                          When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         co owner of Roger W. Kent & Company Inc.
                                                                                         d/b/a Kent's Carpetland
              Yes                                                       Other. Specify   Potential Right of Contribution claim


 4.9
 2        Safety Insurance                                           Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 371312                                              When was the debt incurred?
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Insurance
              Yes                                                       Other. Specify   Business Related $3,899.10


 4.9
 3        Sears Citi Cards                                           Last 4 digits of account number       7701                                                      $0.00
          Nonpriority Creditor's Name
          c/o Schreiber/Cohen, LLC                                   When was the debt incurred?
          53 Stiles Road, Ste. A102
          Salem, NH 03079
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         8611
              Yes                                                       Other. Specify   Ror Notice Purpose Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 63 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 80 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.9
 4        Sears Credit Cards                                         Last 4 digits of account number       2320                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 6282                                                When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Revolving Line of Credit
              Yes                                                       Other. Specify   For Notice Purposes only


 4.9
 5        Sharkey, Joseph                                            Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          14 Seth Sprague Drive                                      When was the debt incurred?
          Marshfield, MA 02050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $15,000.00


 4.9
 6        Shaw Industries                                            Last 4 digits of account number       6829                                                $18,539.75
          Nonpriority Creditor's Name
          PO Box 3305                                                When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 64 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 81 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.9
 7        Shell Fleet                                                Last 4 digits of account number       5592                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 183019                                              When was the debt incurred?
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Gas Card
              Yes                                                       Other. Specify   Business Related $1,805.42


 4.9
 8        Social Security Administration                             Last 4 digits of account number                                                           $27,456.00
          Nonpriority Creditor's Name
          Northeastern Program Service                               When was the debt incurred?
          Center
          1 Jamaica Center Plaza
          Jamaica, NY 11432
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   overpaid social security


 4.9
 9        South Shore Cardiology                                     Last 4 digits of account number       1160                                                  $550.00
          Nonpriority Creditor's Name
          70 Pleasant Street                                         When was the debt incurred?
          South Weymouth, MA 02190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 65 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 82 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 00       South Shore Health Express                                 Last 4 digits of account number       4000                                                    $99.54
          Nonpriority Creditor's Name
          PO Box 4110 Dept 3270                                      When was the debt incurred?
          Woburn, MA 01888
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 01       South Shore Health System                                  Last 4 digits of account number       5687                                                $2,005.20
          Nonpriority Creditor's Name
          141 Longwater Drive                                        When was the debt incurred?
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 02       South Shore Hospital                                       Last 4 digits of account number       1319                                                  $102.88
          Nonpriority Creditor's Name
          c/o ROI                                                    When was the debt incurred?
          PO Box 549
          Lutherville Timonium, MD 21094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 66 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 83 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 03       South Shore Hospital                                       Last 4 digits of account number       6337                                                  $480.00
          Nonpriority Creditor's Name
          c/o ROI Box 549                                            When was the debt incurred?
          Lutherville Timonium, MD 21094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 04       South Shore Radiological                                   Last 4 digits of account number       9728                                                  $236.56
          Nonpriority Creditor's Name
          c/o Peter Roberts & Associates                             When was the debt incurred?
          231 E. Main Street
          Ste. 201
          Milford, MA 01757
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 05       South Shore Skin Center                                    Last 4 digits of account number       3222                                                  $202.00
          Nonpriority Creditor's Name
          One Scobee Circle                                          When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 67 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 84 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 06       Southwind                                                  Last 4 digits of account number       5434                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 3577                                                When was the debt incurred?
          Dalton, GA 30719
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         a/k/a Indian Summer Carpet Mills, Inc.
              Yes                                                       Other. Specify   Business Related $11,419.82


 4.1
 07       Stanley Carpets                                            Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 9283                                                When was the debt incurred?
          East Ridge, TN 37412
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $11,999.02


 4.1
 08       Stanton Carpets Corp                                       Last 4 digits of account number       4661                                                      $0.00
          Nonpriority Creditor's Name
          211 Robbins Lane                                           When was the debt incurred?
          Syosset, NY 11791
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $1,747.49




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 68 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 85 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 09       Stiller Distributors, Inc.                                 Last 4 digits of account number       KENTS                                                     $0.00
          Nonpriority Creditor's Name
          833 Dyer Avenue                                            When was the debt incurred?
          Cranston, RI 02920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $4,230.88


 4.1
 10       Telco Experts                                              Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          169 Ramap Valley Road                                      When was the debt incurred?
          Oakland, NJ 07436
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         utility phone
              Yes                                                       Other. Specify   Business Related $743.76


 4.1
 11       Thomas Rypkema                                             Last 4 digits of account number                                                           Unknown
          Nonpriority Creditor's Name
          160 String Street                                          When was the debt incurred?
          Pembroke, MA 02359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related Co owner




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 69 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 86 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 12       Town of Hanover                                            Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          550 Hanover Street, Ste. 10                                When was the debt incurred?
          Hanover, MA 02339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Property tax, 1st and 2nd qu. fy2019
              Yes                                                       Other. Specify   Business Related $5,193.60


 4.1
 13       Town of Rockland                                           Last 4 digits of account number       199                                                       $0.00
          Nonpriority Creditor's Name
          242 Union Street                                           When was the debt incurred?
          Rockland, MA 02370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal Property Tax
              Yes                                                       Other. Specify   Business Related $1,036.37


 4.1
 14       Uline                                                      Last 4 digits of account number       3814                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 88741                                               When was the debt incurred?
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Office Supplies
              Yes                                                       Other. Specify   Business Related $449.49




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 70 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 87 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 15       Unicorn Realty                                             Last 4 digits of account number                                                           $30,995.60
          Nonpriority Creditor's Name
          293R Washinton Street                                      When was the debt incurred?
          Norwell, MA 02061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Previous Landlord
              Yes                                                       Other. Specify   Business Related


 4.1
 16       US Floors                                                  Last 4 digits of account number       1000                                                      $0.00
          Nonpriority Creditor's Name
          PO Box 100258                                              When was the debt incurred?
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Supplier
              Yes                                                       Other. Specify   Business Related $1,300.00


 4.1
 17       Verizon                                                    Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 1100                                                When was the debt incurred?
          Albany, NY 12250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utility
              Yes                                                       Other. Specify   Business Related $131.09




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 71 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 88 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 18       Versatrim                                                  Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          860 Commerce Drive                                         When was the debt incurred?
          Henderson, NC 27537
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Related

              Yes                                                       Other. Specify   $967.31


 4.1
 19       W. B. Mason                                                Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 981101                                              When was the debt incurred?
          Boston, MA 02298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Office Supplies
              Yes                                                       Other. Specify   Business Related $620.60


 4.1      Wells Fargo Vendor Financial
 20       Services                                                   Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 13708                                               When was the debt incurred?
          Macon, GA 31208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $1384.22




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 72 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 89 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)         19-12715

 4.1
 21       William Sinclair Electric, Co., Inc.                       Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          180 South Meadow road                                      When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Electrical Work
              Yes                                                       Other. Specify   Business Related $2,534.30


 4.1
 22       WJ Grosvener                                               Last 4 digits of account number       5234                                                      $0.00
          Nonpriority Creditor's Name
          134 Chelmsford Road                                        When was the debt incurred?
          North Billerica, MA 01862
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Related $295.20


 4.1
 23       WPLM-FM                                                    Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          17 Columbus Road                                           When was the debt incurred?
          Plymouth, MA 02360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Advertising
              Yes                                                       Other. Specify   Business Related $2,775.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 73 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                   Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                    Desc
                                                        Schedules A - J Page 90 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                               Case number (if known)          19-12715

 4.1
 24        Yacobian Route 53 Realty Trust                            Last 4 digits of account number                                                                 $0.00
           Nonpriority Creditor's Name
           1916 Zeniada Avenue                                       When was the debt incurred?
           Leving and Levin, LLP
           875 Southern Artery
           McAllen, TX 78504
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business Related Rent
              Yes                                                        Other. Specify   23,612.13


 4.1
 25        Yacobian Route 53 Realty Trust                            Last 4 digits of account number                                                                 $0.00
           Nonpriority Creditor's Name
           1916 Zeniada Avenue                                       When was the debt incurred?
           McAllen, TX 78504
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Lease
              Yes                                                        Other. Specify   For notice purposes only

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                  185,406.79
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  185,406.79

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 74 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                         Desc
                                                        Schedules A - J Page 91 of 136
 Debtor 1 Scott H. Burnham
 Debtor 2 Wendy L. Burnham                                                                           Case number (if known)    19-12715

        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             1,062,717.23

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             1,062,717.23




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 75 of 75
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 19-12715                 Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                     Desc
                                                          Schedules A - J Page 92 of 136
 Fill in this information to identify your case:

 Debtor 1                  Scott H. Burnham
                           First Name                         Middle Name              Last Name

 Debtor 2                  Wendy L. Burnham
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                        Desc
                                                            Schedules A - J Page 93 of 136
 Fill in this information to identify your case:

 Debtor 1                   Scott H. Burnham
                            First Name                           Middle Name       Last Name

 Debtor 2                   Wendy L. Burnham
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Charles Blair McCoy                                                                  Schedule D, line   2.4
                106 Violet Drive                                                                     Schedule E/F, line
                Kennett Square, PA 19348
                                                                                                     Schedule G
                                                                                                   VW Credit Inc.



    3.2         Roger W. Kent & Company, Inc.                                                        Schedule D, line
                195 Columbia Road                                                                    Schedule E/F, line     4.75
                Hanover, MA 02339
                                                                                                     Schedule G
                                                                                                   Mountain One Bank



    3.3         Roger W. Kent & Company, Inc.                                                        Schedule D, line
                195 Columbia Road                                                                    Schedule E/F, line     4.76
                Hanover, MA 02339
                                                                                                     Schedule G
                                                                                                   Mountain One Bank




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                     Desc
                                                        Schedules A - J Page 94 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.4      Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.124
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Yacobian Route 53 Realty Trust



    3.5      Roger W. Kent & Company, Inc.                                                  Schedule D, line
             195 Columbia Road                                                              Schedule E/F, line     4.3
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Airgas



    3.6      Roger W. Kent & Company, Inc.                                                  Schedule D, line
             195 Columbia Road                                                              Schedule E/F, line     4.5
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Ally Financial, Inc.



    3.7      Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.13
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Beaulieu



    3.8      Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.14
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Belknap White



    3.9      Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.29
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Cape Cod Broadcasting



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.35
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         CDS



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.44
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Columbia Gas of Massachusetts




Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 2 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 95 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.46
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Commonwealth of Massachusetts



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.53
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Dalyn Rug Co.



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia road                                                             Schedule E/F, line      4.82
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Nourison Rug Corp.



    3.15     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.87
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Provenza Floors



    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.89
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Regan, Christopher



    3.17     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.90
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Ricoh



    3.18     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.92
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Safety Insurance



    3.19     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.107
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Stanley Carpets




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 3 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 96 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.20     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.112
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Town of Hanover



    3.21     Roger W. Kent & Company, Inc.                                                Schedule D, line
             195 Columbia Road                                                            Schedule E/F, line       4.123
             Hanover, MA 02339
                                                                                          Schedule G
                                                                                         WPLM-FM



    3.22     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.1
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         1st Merchant Funding



    3.23     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.60
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Expansion Capital



    3.24     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.74
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Mountain Once Bank



    3.25     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.72
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Mohawk



    3.26     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.96
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Shaw Industries



    3.27     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.67
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         J&P Hyannis Trustf




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 4 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                     Desc
                                                        Schedules A - J Page 97 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.28     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.115
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Unicorn Realty



    3.29     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.6
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Anchor Press



    3.30     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.7
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Ascensus



    3.31     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.9
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         AT&T



    3.32     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.12
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Baroque Flooring



    3.33     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.22
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Braun's Express



    3.34     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.45
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Comcast



    3.35     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.54
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Dixie Group




Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 5 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 98 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.36     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.55
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Dreamweaver



    3.37     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.56
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Dynamic Rug



    3.38     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.57
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         East Coast Telecom



    3.39     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.59
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Eversourcer



    3.40     Roger W. Kent & Company, Inc.                                                  Schedule D, line
             195 Columbia Road                                                              Schedule E/F, line     4.63
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Flooring America



    3.41     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.64
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Gatehouse Media



    3.42     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line  4.65
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Greenstreet Recycling



    3.43     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.66
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Gulf Oil




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 6 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 99 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.44     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.68
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Kenneth Najarian



    3.45     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.69
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Louis De Poortere



    3.46     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia road                                                             Schedule E/F, line 4.71
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Mass Department of Transportation



    3.47     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.73
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Momeni



    3.48     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.77
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         MSB-KC



    3.49     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.78
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         National Grid



    3.50     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.79
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Neighborhood Network



    3.51     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.83
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         NRF Distributors




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 7 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 100 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.52     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.85
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Peter Burnham



    3.53     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.88
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Radici USA



    3.54     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.95
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Sharkey, Joseph



    3.55     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.97
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Shell Fleet



    3.56     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.106
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Southwind



    3.57     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line 4.108
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Stanton Carpets Corp



    3.58     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.110
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Telco Experts



    3.59     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.113
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Town of Rockland




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 8 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                     Desc
                                                        Schedules A - J Page 101 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.60     Roger W. Kent & Company, Inc.                                                  Schedule D, line
             195 Columbia Road                                                              Schedule E/F, line     4.114
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Uline



    3.61     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.116
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         US Floors



    3.62     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.117
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Verizon



    3.63     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.118
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Versatrim



    3.64     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.119
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         W. B. Mason



    3.65     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line     4.121
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         William Sinclair Electric, Co., Inc.



    3.66     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.2
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Ainsworth, Kevin



    3.67     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.2
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Barr, Amy




Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 9 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                     Desc
                                                        Schedules A - J Page 102 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.68     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.3
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Basler, Brian



    3.69     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.4
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Bell, Vickie



    3.70     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Colmbia Road                                                              Schedule E/F, line      2.5
             `
                                                                                           Schedule G
             Hanover, MA 02339
                                                                                         Blake, Steven



    3.71     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.6
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Bohan, Linda



    3.72     Roger W. Kent & company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.7
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Bottomley, Dottie



    3.73     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.23
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Buonopane, Fran



    3.74     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.24
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Burnham, Joshua



    3.75     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.25
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Cadigan, Colleen




Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 10 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 103 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.76     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.26
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Cadigan, Colleen



    3.77     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Colubia Road                                                              Schedule E/F, line  4.27
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Calabro, Jack & Diane



    3.78     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.28
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Calnan, John



    3.79     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.31
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Carr, Kristian



    3.80     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.32
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Case, Barbara



    3.81     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.33
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Casey, Anette



    3.82     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.34
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Casey, Annette



    3.83     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Rooad                                                            Schedule E/F, line      4.42
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Clark, Christine




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 11 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 104 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.84     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.43
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Coleman, Rosemary



    3.85     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line   4.47
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Connelley, Christopher



    3.86     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.48
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Connors, William



    3.87     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.49
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Conover, Justin



    3.88     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.50
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Conover, Mark



    3.89     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.51
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Conrad, Meredith



    3.90     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      4.52
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Cryan, Deanna



    3.91     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.10
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         D'Andrea, Steven




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 12 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 105 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.92     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.11
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Daignault, Steve



    3.93     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.12
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Dandrow, Patricia



    3.94     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.13
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Delacy, Courtney



    3.95     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbiar Road                                                            Schedule E/F, line      2.15
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Edelhauser, Norma



    3.96     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.16
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Farrow



    3.97     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.18
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Foley, Mike



    3.98     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.19
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Fordyce, Kirk



    3.99     Roger W. Kent & Company, Inc.                                                 Schedule D, line
             195 Columbia Road                                                             Schedule E/F, line      2.20
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Gardner, Patty




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 13 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 106 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    0        195 Columbia Road                                                             Schedule E/F, line      2.21
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Gaughran, Joann



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    1        195 Columbia Road                                                             Schedule E/F, line      2.22
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Glennon, Brian



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    2        195 Columbia Road                                                             Schedule E/F, line      2.23
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Green, Barbara



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    3        195 Columbia Road                                                             Schedule E/F, line      2.24
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Harding, Michael



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    4        195 Columbia Road                                                             Schedule E/F, line      2.25
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Harrington, Laura



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.26
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Harrington, Lisa



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    6        195 Colubia Road                                                              Schedule E/F, line      2.27
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Healy, Bonnie



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    7        195 Columbia Road                                                             Schedule E/F, line      2.30
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Jackisch, Kirk




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 14 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 107 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.10     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    8        195 Colubia Road                                                               Schedule E/F, line     2.44
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Library, James



    3.10     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    9        195 Columbia Road                                                             Schedule E/F, line 2.31
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Joyce, Barbara & Bob



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    0        195 Colubia Road                                                              Schedule E/F, line      2.32
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Keenan, Laurie



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    1        195 Colubia Road                                                              Schedule E/F, line      2.33
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Kelley, Patricia



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    2        195 Columbia Road                                                             Schedule E/F, line      2.34
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Kelly, Bruce & Joann



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    3        195 Columbia Road                                                             Schedule E/F, line      2.35
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Kmito, Gina



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    4        195 Columbia Road                                                             Schedule E/F, line      2.36
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Lachance, Nichole



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.37
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Lagsdin, Deloris




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 15 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 108 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    6        195 Columbia Road                                                             Schedule E/F, line      2.38
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Lagsdin, Deloris



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    7        195 Columbia Road                                                             Schedule E/F, line      2.39
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Leary, Kevin



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    8        195 Columbia Road                                                             Schedule E/F, line      2.40
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Lee, Stewart



    3.11     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    9        195 Columbia Road                                                             Schedule E/F, line      2.41
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Leishman, Robert



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    0        195 Columbia Road                                                             Schedule E/F, line      2.43
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Lennon, William



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    1        195 Columbia Road                                                             Schedule E/F, line      2.42
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Lennon, Richard



    3.12     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    2        195 Columbia Road                                                              Schedule E/F, line     2.45
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Lindstrom, Alice



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    3        195 Columbia Road                                                             Schedule E/F, line      2.46
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Locke, Penny




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 16 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 109 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    4        195 Columbia Road                                                             Schedule E/F, line      2.47
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Maggio, Karen



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.48
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Maggio, Karen



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    6        195 Columbia Road                                                             Schedule E/F, line      2.49
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Maiellano, Elizabeth



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    7        195 Columbia Road                                                             Schedule E/F, line      2.50
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Maiellano, Elizabeth



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    8        195 Columbia Road                                                             Schedule E/F, line 2.51
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Massachusetts Department of Revenue



    3.12     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    9        195 Columbia Road                                                             Schedule E/F, line 2.52
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Massachusetts Department of Revenue



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    0        195 Columbia Road                                                             Schedule E/F, line      2.53
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         McBain, Judy



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    1        195 Ckolumbia Road                                                            Schedule E/F, line      2.54
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Meade, Lisa




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 17 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 110 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    2        195 Columbia Road                                                             Schedule E/F, line      2.55
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Meany, Patricia



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    3        195 Columbia Road                                                             Schedule E/F, line      2.56
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Mosesso, Patricia



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    4        195 Columbia Road                                                             Schedule E/F, line      2.57
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Nakata, Jennifer



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.58
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Norris, Sara



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    6        195 Columbia Road                                                             Schedule E/F, line      2.59
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         O'Connell, Brian



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    7        195 Columbia Road                                                             Schedule E/F, line      2.60
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         O'Donell, Phyllis



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    8        195 Colubia Road                                                              Schedule E/F, line      2.61
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         O'Leary, Patricia



    3.13     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    9        195 Columbia Raod                                                             Schedule E/F, line      2.62
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Perry, Cathy




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 18 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 111 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.14     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    0        195 Columbia Road                                                              Schedule E/F, line     2.64
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Pla, Jamie



    3.14     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    1        195 Columbia Road                                                              Schedule E/F, line     2.65
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Plausse, Lucy



    3.14     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    2        195 Colubia Road                                                               Schedule E/F, line     2.66
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Plumer, Nancy



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    3        195 Columbia Road                                                             Schedule E/F, line      2.67
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Ricciardi, Rocko



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    4        195 Columbia Road                                                             Schedule E/F, line      2.68
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Richards, Lisa



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.69
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Ruznak, Beth



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    6        195 Columbia Road                                                             Schedule E/F, line      2.70
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Ryan, Fred



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    7        195 Columbia Road                                                             Schedule E/F, line      2.71
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Sanmarco, Mark




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 19 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 112 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    8        195 Columbia Raod                                                             Schedule E/F, line      2.72
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Seer, Teresa



    3.14     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    9        195 Columbia Road                                                             Schedule E/F, line      2.73
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Seer, Teresa



    3.15     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    0        195 Columbia Road                                                              Schedule E/F, line     2.74
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Sigrist, Richard



    3.15     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    1        195 Columbia Road                                                              Schedule E/F, line     2.75
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Silva, Chuck



    3.15     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    2        195 Columbia Road                                                             Schedule E/F, line      2.76
             Carver, MA 02330-9000
                                                                                           Schedule G
                                                                                         Stanton, Hillie



    3.15     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    3        195 Columbia Road                                                              Schedule E/F, line     2.77
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Striebel, Michelle



    3.15     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    4        195 Columbia Road                                                              Schedule E/F, line     2.78
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Strong, Patricia



    3.15     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.79
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Sweeney, Jay




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 20 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 113 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.15     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    6        195 Columbia Road                                                              Schedule E/F, line     2.80
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         T & D Reality



    3.15     Roger W. Kent & Company, Inc.                                                  Schedule D, line
    7        195 Columbia Road                                                              Schedule E/F, line     2.81
             Hanover, MA 02339
                                                                                            Schedule G
                                                                                         Tibert, James



    3.15     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    8        195 Columbia Road                                                             Schedule E/F, line      2.82
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Wallace, Lynn



    3.15     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    9        195 Columbia Road                                                             Schedule E/F, line      2.83
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Walsh, Mila



    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    0        195 Columbia Road                                                             Schedule E/F, line      2.84
             Hanover, MA 02339
                                                                                          Schedule G
                                                                                         White, Melissa



    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    1        195 Colubia Road                                                              Schedule E/F, line  2.85
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Wienberg, Joe & Erica



    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    2        195 Columbia Road                                                             Schedule E/F, line      2.86
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Wilson, Robert



    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    3        195 Columbia Road                                                             Schedule E/F, line      2.87
             Hanover, MA 02339
                                                                                          Schedule G
                                                                                         Wood, Lois




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 21 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 114 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    4        195 Columbia Road                                                             Schedule E/F, line      2.88
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Zemotel, Joe & Meg



    3.16     Roger W. Kent & Company, Inc.                                                 Schedule D, line
    5        195 Columbia Road                                                             Schedule E/F, line      2.89
             Hanover, MA 02339
                                                                                           Schedule G
                                                                                         Zoltowslki, Emily



    3.16     Roger W. Kent & Company, LLC                                                  Schedule D, line
    6                                                                                      Schedule E/F, line 4.81
                                                                                           Schedule G
                                                                                         Nissan Motor Acceptance



    3.16     Thomaas R. Rypkema                                                            Schedule D, line
    7        160 String Street                                                             Schedule E/F, line      4.96
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         Shaw Industries



    3.16     Thomas J. Rypkema                                                             Schedule D, line
    8        160 Spring Street                                                             Schedule E/F, line      4.72
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         Mohawk



    3.16     Thomas P. Rypkema                                                             Schedule D, line
    9        160 Spring Street                                                             Schedule E/F, line      4.75
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         Mountain One Bank



    3.17     Thomas R. Rypkema                                                             Schedule D, line
    0        160 String Street                                                             Schedule E/F, line      4.76
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         Mountain One Bank



    3.17     Thomas R. Rypkema                                                             Schedule D, line
    1        160 Spring Street                                                             Schedule E/F, line 4.124
             Pembroke, MA 02359
                                                                                           Schedule G
                                                                                         Yacobian Route 53 Realty Trust




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 22 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                    Desc
                                                        Schedules A - J Page 115 of 136
              Scott H. Burnham
 Debtor 1 Wendy L. Burnham                                                          Case number (if known)   19-12715


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.17     Thomas R. Rypkema                                                             Schedule D, line
    2        160 String Street                                                             Schedule E/F, line      4.74
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         Mountain Once Bank



    3.17     Thomas R. Rypkema                                                             Schedule D, line
    3        160 String Street                                                             Schedule E/F, line 2.51
             Pembroke, MA 02359
                                                                                           Schedule G
                                                                                         Massachusetts Department of Revenue



    3.17     Thomas R. Rypkema                                                             Schedule D, line
    4        160 Spring Street                                                             Schedule E/F, line 2.52
             Pembroke, MA 02359
                                                                                           Schedule G
                                                                                         Massachusetts Department of Revenue



    3.17     Thomas Rypkema                                                                Schedule D, line
    5        160 String Street                                                             Schedule E/F, line 4.1
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         1st Merchant Funding



    3.17     Thomas Rypkema                                                                Schedule D, line
    6        160 Spring Street                                                             Schedule E/F, line      4.60
             Pembroke, MA 02359
                                                                                           Schedule G
             Guarantor
                                                                                         Expansion Capital



    3.17     Thomas Rypkema                                                                Schedule D, line
    7                                                                                      Schedule E/F, line      4.67
                                                                                           Schedule G
                                                                                         J&P Hyannis Trustf



    3.17     Thomas Rypkema                                                                Schedule D, line
    8                                                                                      Schedule E/F, line      4.115
                                                                                           Schedule G
                                                                                         Unicorn Realty




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 23 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                      Case 19-12715          Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                      Desc
                                                  Schedules A - J Page 116 of 136


Fill in this information to identify your case:

Debtor 1                      Scott H. Burnham

Debtor 2                      Wendy L. Burnham
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MASSACHUSETTS - EASTERN
                                              DIVISION

Case number               19-12715                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Disabled                                    Para Professional
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                   Scituate Public Schools

       Occupation may include student        Employer's address                                                and St. George Pharmacy
       or homemaker, if it applies.                                                                            Pharmacy Tech
                                                                                                               435 Furnace Street, 8 mo.
                                                                                                               Marshfield, MA 02050

                                             How long employed there?                                                   4 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $         2,641.21

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $   2,641.21




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
               Case 19-12715             Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                          Desc
                                              Schedules A - J Page 117 of 136

Debtor 1   Scott H. Burnham
Debtor 2   Wendy L. Burnham                                                                      Case number (if known)    19-12715


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         2,641.21

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $           252.10
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $             0.00
     5e.    Insurance                                                                     5e.        $              0.00     $             0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $             0.00
     5g.    Union dues                                                                    5g.        $              0.00     $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $           252.10
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        2,389.11
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $                0.00
     8d. Unemployment compensation                                                        8d.        $          0.00         $                0.00
     8e. Social Security                                                                  8e.        $      2,553.00         $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                      0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                      0.00
     8h. Other monthly income. Specify: Odd Jobs                                          8h.+ $            1,000.00 + $                      0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,553.00         $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,553.00 + $         2,389.11 = $            5,942.11
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $           5,942.11
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
               Case 19-12715                Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                           Desc
                                                 Schedules A - J Page 118 of 136


Fill in this information to identify your case:

Debtor 1                 Scott H. Burnham                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Wendy L. Burnham                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF MASSACHUSETTS - EASTERN                                        MM / DD / YYYY
                                          DIVISION

Case number           19-12715
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             13                   Yes
                                                                                                                                             No
                                                                                   Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,417.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            240.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
              Case 19-12715                 Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                Desc
                                                 Schedules A - J Page 119 of 136

Debtor 1     Scott H. Burnham
Debtor 2     Wendy L. Burnham                                                                          Case number (if known)      19-12715

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                500.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 90.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                225.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                30.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               100.00
10.   Personal care products and services                                                    10. $                                                  0.00
11.   Medical and dental expenses                                                            11. $                                                200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                   0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  190.00
      15b. Health insurance                                                                15b. $                                                  275.00
      15c. Vehicle insurance                                                               15c. $                                                  420.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: IRS                                                                           16. $                                                 100.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  301.98
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,288.98
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,288.98
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,942.11
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,288.98

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -346.87

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                        Case 19-12715              Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                    Desc
                                                        Schedules A - J Page 120 of 136




 Fill in this information to identify your case:

 Debtor 1                    Scott H. Burnham
                             First Name                     Middle Name             Last Name

 Debtor 2                    Wendy L. Burnham
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number              19-12715
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Scott H. Burnham                                                      X   /s/ Wendy L. Burnham
              Scott H. Burnham                                                          Wendy L. Burnham
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       September 6, 2019                                              Date    September 6, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 19-12715               Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                           Desc
                                                        Schedules A - J Page 121 of 136


 Fill in this information to identify your case:

 Debtor 1                  Scott H. Burnham
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Wendy L. Burnham
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $1,250.00           Wages, commissions,                 $9,319.07
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                           Desc
                                                        Schedules A - J Page 122 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                            Case number (if known)   19-12715

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $65,565.00            Wages, commissions,              $40,320.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                      $109,980.00            Wages, commissions,              $65,520.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $4,834.00        unemployment                         $10,908.00
 the date you filed for bankruptcy:


                                                   unemployment                                 $24,931.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                           Desc
                                                        Schedules A - J Page 123 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                            Case number (if known)   19-12715

       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Bank of America                                          3 monthly                       $7,245.57         $298,973.97         Mortgage
       PO Box 31785                                             mortgage                                                              Car
       Tampa, FL 33631                                          payments
                                                                                                                                      Credit Card
                                                                $2,415.19/monthly
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Citizens Bank                                            $246.41 monthly                   $739.83          $30,327.16         Mortgage
       Consumer Loan Servicing                                                                                                        Car
       ROP 18P
                                                                                                                                      Credit Card
       PO Box 42002
       Providence, RI 02940                                                                                                           Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Wells Fargo Auto                                         $399.26 monthly                 $1,188.87          $44,610.69         Mortgage
       PO Box 29710                                                                                                                   Car
       Phoenix, AZ 85038
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Citibank v. Scott H. Burnham                             Small Claims                Plymouth District Court                    Pending
       1959 SC 907                                                                          52 Obery Street                            On appeal
                                                                                            Plymouth, MA 02360
                                                                                                                                       Concluded



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                             Desc
                                                        Schedules A - J Page 124 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                            Case number (if known)     19-12715

       Case title                                               Nature of the case          Court or agency                           Status of the case
       Case number
       FA COOPERATIVE, INC v. Scott H.                          Civil Clerk's Office        21st Judicial Circuit Court                  Pending
       Burnham                                                  21st Judicial               105 South Central Avenue                     On appeal
       19SL-CC01387                                             Circuit Court               Saint Louis, MO 63105
                                                                                                                                         Concluded
                                                                St. Louis County
                                                                Court Building

                                                                Clayton, MO
                                                                63105

       Shaw Industries, Inc. v. Scott H.                        Complaint                   Hingham District Court                       Pending
       Burnham and Thomas J. Rykema                                                         28 George Washington                         On appeal
       1958CV0152                                                                           Blvd.
                                                                                                                                         Concluded
                                                                                            Hingham, MA 02043


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                         Value of the
                                                                                                                                                              property
                                                                Explain what happened
       Ally                                                     Leased 2016 Dodge Ram                                         10/18                              $0.00
       c/o Alltran Financial, LP
       PO Box 4043                                                   Property was repossessed.
       Concord, CA 94524                                             Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                            Desc
                                                        Schedules A - J Page 125 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                            Case number (if known)    19-12715

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Ann Brennan Law Offices                                       Attorney Fees                                            10/17/18                   $3,400.00
       P.O. Box 890096                                                                                                        400.00
       East Weymouth, MA 02189-0096                                                                                           7/17/19
       ann@annbrennanlaw.com                                                                                                  3,000.00


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or         Date transfer was
       Address                                                       property transferred                       payments received or debts       made
                                                                                                                paid in exchange
       Person's relationship to you
       3rd person Jeweler                                            Diamond Ring $2,000.00                     $2,000.00                        May 2019


       None


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                            Desc
                                                        Schedules A - J Page 126 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                             Case number (if known)   19-12715

       Person Who Received Transfer                                  Description and value of                   Describe any property or         Date transfer was
       Address                                                       property transferred                       payments received or debts       made
                                                                                                                paid in exchange
       Person's relationship to you
       Third Person                                                  quad 2000                                  $2,000.00                        May 2019


       None

       Third Person                                                  Quad $200.00                               $200.00                          May, 2019


       None


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                           Date Transfer was
                                                                                                                                                 made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was              Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,             before closing or
       Code)                                                                                                            moved, or                          transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                                Desc
                                                        Schedules A - J Page 127 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                                 Case number (if known)   19-12715

       Owner's Name                                                  Where is the property?                     Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Austin Burnham                                                Citizens                                   UTMA Account                                $1,000.00


       Kimberly Burnham                                              Citizens                                   UTMA Account                                  $700.00


       Charlotte Burnham                                             Citizens                                   UTMA Account                                  $360.00


       Austin Burnham                                                88 Forest Street                           2007 Chevy Silverado                              $0.00
       88 Forest Street                                              Marshfield, MA 02050
       Marshfield, MA 02050


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                    Status of the
       Case Number                                                   Name                                                                             case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                    Case 19-12715                   Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                          Desc
                                                         Schedules A - J Page 128 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                            Case number (if known)   19-12715


                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Central Rug Sales, Inc.                                  Sales                                            EIN:         N/A
       88 Forest Street
       Marshfield, MA 02050                                     N/A                                              From-To      2007-2017

       Roger Kents Carpetland, Inc.                             Sale of Floor Coverings                          EIN:         XX-XXXXXXX
       195 Columbia Road
       Hanover, MA 02339                                        Ken Najarian                                     From-To      2003-2018

       Preferred Partners, LLC                                  Owner of Roger Kents                             EIN:
       160 SPRING ST.                                           Carpetland, Inc.
       Pembroke, MA 02359                                                                                        From-To      2003-2018
                                                                N/A


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Mountain One Bank
       279 Union Street
       Rockland, MA 02370




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                    Case 19-12715                  Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                           Desc
                                                        Schedules A - J Page 129 of 136
 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                            Case number (if known)   19-12715


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Scott H. Burnham                                                    /s/ Wendy L. Burnham
 Scott H. Burnham                                                        Wendy L. Burnham
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     September 6, 2019                                              Date     September 6, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-12715               Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                          Desc
                                                        Schedules A - J Page 130 of 136

 Fill in this information to identify your case:

 Debtor 1                 Scott H. Burnham
                          First Name                        Middle Name              Last Name

 Debtor 2                 Wendy L. Burnham
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS - EASTERN DIVISION

 Case number            19-12715
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bank of America                                      Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       88 Forest Street,                                  Reaffirmation Agreement.
    property             Marshfield, MA                                     Retain the property and [explain]:
    securing debt:                                                        Retain and Pay


    Creditor's         Citizens Bank                                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       88 Forest Street,                                  Reaffirmation Agreement.
    property             Marshfield, MA                                     Retain the property and [explain]:
    securing debt:                                                        Retain and Pay


    Creditor's         Freedom Financial                                    Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       Artic Cat                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                          Desc
                                                        Schedules A - J Page 131 of 136

 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                       Case number (if known)    19-12715

    securing debt:                                                        Retain and Pay


    Creditor's     VW Credit Inc.                                           Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of
                                                                            Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     Wells Fargo Auto                                         Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2015 Chevrolet Tahoe                                Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                                     Desc
                                                        Schedules A - J Page 132 of 136

 Debtor 1      Scott H. Burnham
 Debtor 2      Wendy L. Burnham                                                                      Case number (if known)   19-12715




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Scott H. Burnham                                                         X /s/ Wendy L. Burnham
       Scott H. Burnham                                                                Wendy L. Burnham
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        September 6, 2019                                                Date    September 6, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                          Desc
                                                        Schedules A - J Page 133 of 136

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                             Desc
                                                        Schedules A - J Page 134 of 136


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                            Desc
                                                        Schedules A - J Page 135 of 136
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-12715                    Doc 21-1 Filed 09/06/19 Entered 09/06/19 14:50:59                            Desc
                                                        Schedules A - J Page 136 of 136
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
